Citation Nr: 1039584	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The above issue was previously before the Board in February 2009 
at which time it was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current back disorder with his period of service.


CONCLUSION OF LAW

Service connection for a back disorder is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
current back disorder is related to his service with the United 
States Army from November 1963 to November 1965.  Specifically, 
the Veteran attributes his current back disorder to an in-service 
injury to his low back while lifting the trail on a howitzer 
during his service as an artilleryman in Vietnam.   

Factual Background

At a pre-induction examination in June 1963, the Veteran had a 
normal spine.  Service treatment records show that he complained 
of a "history of" back trouble in January 1965.  He had pain at 
the right paraspinal muscle and there was a small amount of 
muscle spasm noted.  The Veteran was treated with medication and 
heat.  The remaining service treatment records are negative for 
further complaints regarding the back.  The Veteran's November 
1965 separation examination shows a normal spine and in a 
November 1965 Report of Medical History the Veteran denied 
"bone, joint, or other deformity." 

Approximately 39 years after his discharge from service, the 
Veteran submitted a claim for service connection for various 
disorders, including a back disorder.  On the claim form, the 
Veteran noted the onset of back problems in October 1965 and 
stated that he had not received any medical treatment for the 
condition.  The Veteran made additional claims at the same time 
and reported the dates of onset as well as information regarding 
treatment for the other conditions.  

In connection with this claim, the RO obtained VA outpatient 
treatment records dated from March 2003 through April 2007 which 
show the first complaints regarding the back beginning in March 
2003; X-ray confirmation of minimal lumbar spondylosis and L5-S1 
facet joint sclerosis bilaterally in April 2003; and X-ray 
confirmation of degenerative disk changes at L-1, L-2, and L5-S1 
in May 2003.  An April 2003 chart entry notes the Veteran's 
history of onset of back pain in service when he was totally 
"down" for two weeks and pain since then.  

The RO also obtained several private treatment records; records 
regarding treatment with Dr. L.J.D. dated from February 1999 
through September 2004 which primarily pertain to the Veteran's 
heart disorder.  Moreover, the RO obtained the Veteran's Social 
Security records which show that the Veteran was awarded Social 
Security disability benefits beginning in January 2003, primarily 
for his heart and back disorders.  

The Veteran was afforded a VA examination regarding his spine in 
August 2006.  During this examination, the Veteran reported that 
he injured his low back lifting the trail on a howitzer while 
serving as an artilleryman in Vietnam.  He experienced immediate 
pain in the lower back and legs.  He was seen by the army 
physicians, given pain medications, placed on light duty, and 
returned to his unit.  Two weeks thereafter he returned to full 
duty.  The Veteran also reported that after leaving military 
service his low back pain persisted.  He indicated that he saw 
his family physician on several occasions but received no 
definitive treatment.  Upon physical examination the examiner 
diagnosed the Veteran with degenerative disk disease of the 
lumbar spine.  The examiner noted that the Veteran's records show 
only a single episode of back pain while on active duty.  The 
examiner also noted that the Veteran went many, many years 
without doing much about his back.  While the Veteran saw his 
family physician on a few occasions it was not until two years 
earlier that the Veteran became concerned enough about his back 
that he went to the VA hospital.  The examiner opined that 99 
percent of the Veteran's present back problems were of relatively 
recent onset and were due simply to wear and tear and aging 
process.  The examiner indicated that it would be difficult to 
make a strong argument attributing the Veteran's present back 
problems with a single episode of back pain which occurred in 
1965.  The examiner indicated that his opinion was based 
primarily on the fact that the Veteran never sought a formal 
definitive sophisticated medical evaluation on his back until two 
years earlier.  Up until then, he was content to take an 
occasional pain pill prescribed by his family physician.  

The Board reviewed the August 2006 VA examiner's opinion and 
noted that it appeared to have been based on the fact that the 
Veteran had not sought definitive "sophisticated" treatment for 
his back until many years after service.  

The Board sought an additional opinion which considered 
continuity of symptomatology, rather than the incorrect premise 
of continuity of treatment.  In April and May 2010 the Board 
requested a Veterans Health Administration (VHA) medical expert 
opinion for this case and this was accomplished in June 2010.  In 
this report, the examiner indicated that he had reviewed both 
volumes of the medical/service record provided.  In particular, 
the examiner reviewed the LS (lumbosacral) spine X-ray reports 
dated in April 2001, the LS spine MRI (magnetic resonance 
imaging) reports dated in May 2003, and the August 2006 VA 
examination report.  The June 2010 VHA examiner noted that he had 
not examined the Veteran, nor had he personally examined the 
imaging studies in preparation of the opinion.  

The June 2010 VHA examiner opined, with a substantial degree of 
medical certainty, that there was no causal relationship between 
the January 1965 complaints of back pain during military service 
and the presently reported chronic, disabling back pain.  The 
reasons given for this determination included the following:  1) 
transient back pain with straining was almost a universal human 
experience, and could not be incriminated for the disabling back 
pain of later life that affects a substantial portion of the 
adult population; 2) the current imaging studies did not 
demonstrate an old, focal trauma of the spinal column that could 
be used to incriminate a previous, notable injury; 3) the 
reported neurologic and back examinations do not manifest 
evidence of remote, traumatic damage of nerve, root, or cauda 
equina; and 4) the great majority of chronic back pain patients 
are suffering from a form of arthritic degeneration of joints, 
ligaments, and supporting disks of the spinal column.  The 
disorder is the accumulation of years of "microtraumas" endured 
by the lower, weight bearing spinal column during customary acts 
of daily living.  A single life event, short of unequivocal, 
major spinal traumatic injury, is rarely the major etiological 
culprit in chronic back pain.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

Given the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  While the 
Veteran complained of back pain on one occasion during his 
military service, his November 1965 separation examination shows 
a normal spine and there are no indications of continued back 
problems in the Veteran's November 1965 Report of Medical 
History.  Further, the competent medical evidence does not 
support a finding that the current back problems are related to 
service.  

The August 2006 VA examiner opined that the Veteran's current 
back disorder was not related to his military service and related 
"99 percent" of the Veteran's current back disorder to simple 
wear and tear and the aging process.  The Board found that 
opinion inadequate because it appeared to consider a lack of 
continuity of treatment as determinative and obtained an opinion 
from a VHA examiner.  That examiner opined in June 2010, "with a 
substantial degree of medical certainty," that there was no 
causal relationship between the complaints of back pain during 
service and the current complaints of back pain.  As support for 
that opinion, the examiner specifically noted that current 
imaging studies did not demonstrate an old, focal trauma of the 
spinal column that could be used to incriminate a previous, 
notable injury and the reported neurological and back 
examinations do not manifest evidence of remote, traumatic damage 
of nerve, root or cauda equina.  

Competent medical experts have made these opinions and the Board 
is not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There 
are no other contrary medical opinions of record.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  
Here, however, any statements as to continuous back problems 
since service are not found to be persuasive in light of the fact 
that the Veteran denied problems upon separation.  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care); see also Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).

On his initial claim form, the Veteran indicated that he had not 
received any treatment for the claimed back disability since 
service.  At the same time, he provided information regarding 
treatment received for other disabilities for which he was 
claiming benefits.  The Board finds it significant that since 
service the Veteran sought treatment for various other 
disabilities, but did not make complaints related to his back.  
Rucker, 10 Vet. App. at 73.  

The Board finds the Veteran's contemporaneous in-service history 
and findings at separation and the absence of complaints or 
treatment for many years after service outweigh his current 
statements regarding continuity of symtomatology.  For these 
reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

The opinions of the August 2006 VA examiner and June 2010 VHA 
examiner are highly probative and outweigh the other evidence of 
record, including the Veteran's testimony and contentions.  As 
there is no medical evidence that the Veteran's current back 
disorder is related to his military service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in October 2004, March 2006, and March 
2009 letters and the claim was readjudicated in a January 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained a medical opinion as to the etiology of the 
back disorder, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a back disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


